DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: it is not clear what is meant by the acronyms “CPM” and “GPM”. The first instance of the acronyms in the claims must be written out. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OUTWATER (US 2012/0191242).
	Regarding claim 1, OUTWATER discloses a vehicle module CPM (¶ 0041: onboard electronics with application 133 to carry out communication and transactions) of an inductive vehicle charging system (¶ 0046: charging may be inductive) for charging an on-board energy store (¶ 0003, 0006), wherein the vehicle charging system comprises the vehicle module CPM and at least one base module GPM (contained in 121, Fig. 1; ¶ 0041-0044), the at least one base module GPM arranged in a stationary manner (¶ 0040), wherein: 
 	the vehicle module CPM includes: 
 	a state monitoring device (¶ 0041, ¶ 0051-0054: this includes, e.g., monitoring for establishment of a connection), 
 	a secondary coil (¶ 0046: a secondary coil is implied for inductive charging), 
 	a software managing device (¶ 0133), and 
 	a CPM communication device (¶ 0043); 
 	the state monitoring device and the CPM communication device are each connected to the software managing device (¶ 0133: since the state monitoring device and the software managing device utilize the CPM communication device, they are connected within the broadest reasonable interpretation); 
 	the secondary coil is designed to receive energy that is inductively transmitted from the at least one base module GPM (¶ 0046); 
 	the state monitoring device is designed to ascertain a state Z(t) of the vehicle in which the vehicle module CPM is installed and/or of the vehicle module CPM and to transmit information IO to the software managing device in the event of a specifiable state ZStart (¶ 0133: e.g., the state may be a state in which a charging device is found and/or the charging device may be updated); and 
 	the software managing device is designed to transmit software SWCPM, the software SWCPM stored on the software managing device and intended for the base module GPM, to the base module GPM by means of the CPM communication device after obtaining the information IO (¶ 0133).
 	Regarding claim 2, OUTWATER discloses the specifiable state ZStart is a state or a combination of states selected from the group consisting of: setting the parking brake of the vehicle; switching off the ignition of the vehicle; starting inductive energy transfer from GPM to CPM; falling below a specified minimum speed; reaching a specifiable relative position RPtarget of CPM and GPM; reaching a specifiable relative position RPtarget of CPM and GPM, in which the base module GPM can be reached by the CPM positioning device to exchange a positioning signal; reaching a specifiable relative position RPtarget of CPM and GPM, in which an inductive charging process can be carried out between the vehicle module CPM and the base module GPM by means of the secondary coil; reaching or falling below a specifiable distance between CPM and GPM; establishing communication between CPM and GPM; and actuating a specified input interface in the vehicle (¶ 0051-0054).
	Regarding claim 8, OUTWATER discloses a base module GPM (contained in 121, Fig. 1; ¶ 0041-0044) for inductive coupling (¶ 0046: charging may be inductive) with a vehicle module CPM (¶ 0041: onboard electronics with application 133 to carry out communication and transactions) according to claim 1, the base module GPM including: a GPM communication device (¶ 0043); a primary coil (¶ 0046: a primary coil is implied for inductive charging); and a GPM software storage (¶ 0122); wherein: the GPM communication device is designed to communicate with the CPM communication device (¶ 0043); the primary coil is designed to inductively couple with the secondary coil of the vehicle module CPM (¶ 0046); and the GPM software storage is connected with the GPM communication device to store software SWGPM transmitted by the vehicle module CPM, wherein software SWGPM transmitted by a vehicle module CPM replaces the software previously existing on the GPM software storage (¶ 0122, 0133).
 	Regarding claim 9, OUTWATER discloses a charging system for a vehicle (130, Fig. 1) for charging an on-board energy store (¶ 0003, 0006), the system comprising: a vehicle module CPM (¶ 0041: onboard electronics with application 133 to carry out communication and transactions) according to claim 1; and a base module GPM (contained in 121, Fig. 1; ¶ 0041-0044), the base module GPM including a GPM communication device (¶ 0043), a primary coil (¶ 0046: a primary coil is implied for inductive charging), and a GPM software storage (¶ 0122), the GPM communication device is designed to communicate with the CPM communication device (¶ 0043), the primary coil is designed to inductively couple with the secondary coil of the vehicle module CPM (¶ 0046), and the GPM software storage is connected with the GPM communication device to store software SWGPM transmitted by the vehicle module CPM, wherein software SWGPM transmitted by a vehicle module CPM replaces the software previously existing on the GPM software storage (¶ 0122, 0133); wherein energy is inductively transmitted from the base module GPM to the vehicle module CPM (¶ 0046).
 	Regarding claim 10, OUTWATER discloses a land vehicle (130, Fig. 1; ¶ 0040), aircraft, watercraft, or rail vehicle with a vehicle module CPM (¶ 0041: onboard electronics with application 133 to carry out communication and transactions) according to claim 1.
 	Regarding claim 11, OUTWATER discloses a method of operating a vehicle module CPM according to claim 1, the method comprising: ascertaining a state Z(t) of the vehicle in which the vehicle module CPM is installed and/or of the vehicle module CPM (¶ 0041, ¶ 0051-0054: this includes, e.g., monitoring for establishment of a connection; ¶ 0133: e.g., the state may be a state in which a charging device is found and/or the charging device may be updated); transmitting information IO to the software managing device in the event of the specifiable state ZStart, wherein Z(t)= ZStart (¶ 0133: e.g., the state may be a state in which a charging device is found and/or the charging device may be updated); and transmitting software SWCPM stored on the software managing device and intended for the base module GPM to the base module GPM by the CPM communication device after obtaining the information IO (¶ 0133).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over OUTWATER as applied to claims 1, 2, and 8-11 above, and further in view of KRAUSE (EP3103674A1; cited on IDS and English Machine Translation is provided with the office action).
 	Regarding claim 3, OUTWATER discloses the vehicle module CPM as applied to claim 1 but fails to disclose a CPM positioning device, wherein the CPM positioning device is connected to the CPM communication device, the CPM communication device is additionally configured and designed to exchange a positioning signal between the CPM and the GPM. KRAUSE discloses a CPM positioning device, wherein the CPM positioning device is connected to the CPM communication device, the CPM communication device is additionally configured and designed to exchange a positioning signal between the CPM and the GPM (¶ 0010-0013, 0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the positioning signal in order to quickly, simply, and more precisely and reliably allow the relative mutual position of the transmitter elements to be determined (KRAUSE, ¶ 0013).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OUTWATER as applied to claims 1, 2, and 8-11 above, and further in view of NORDBRUCH (US 2018/0029489).
	Regarding claim 4, OUTWATER discloses the vehicle module CPM as applied to claim 1 but fails to disclose the CPM communication device is designed to query a version identifier Vers(SWGPM) of software SWGPM existing on the base module GPM; and the software managing device is designed to transmit the software SWCPM to the base module GPM only if the version identifier Vers(SWGPM) identifies a version older than a version identifier Vers(SWCPM) of the software SWCPM, wherein software SWCPM that is transmitted to the base module GPM replaces the software SWGPM previously existing on the base module GPM. However, one of ordinary skill in the art would recognize updating/replacing software comprising an older version to be a known expedient in the art. For example, NORDBRUCH discloses the CPM communication device is designed to query a version identifier of software; and the software managing device is designed to transmit the software only if the version identifier identifies a version older than a version identifier of the software, wherein the software that is transmitted replaces the previously existing software (¶ 0111-0121: process of updating software implies updating only if the current version is older). It is noted that NORDBRUCH is cited to show a process of updating software based on determining a current version of the software, and one of ordinary skill in the art would recognize the process of updating software of NORDBRUCH could readily be applied to the vehicle module CPM of OUTWATER. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the software update based on version identifier as recited in order to reliably update software (NORDBRUCH, ¶ 0006).
 	Regarding claim 5, OUTWATER as modified by NORDBRUCH teaches the software managing device has an assignment table stored thereon which specifies an assignment of the software SWCPM to at least one identifier IDGPM* of a base module GPM(IDGPM*); the CPM communication device is designed to query an identifier IDGPM of the base module GPM; and the software managing device is designed to transmit the software SWCPM to the base module GPM only if the queried identifier IDGPM is identical to an identifier IDGPM* in the assignment table (NORDBRUCH, ¶ 0111-0121).
 	Regarding claim 6, OUTWATER as modified by NORDBRUCH teaches the CPM communication device is designed to communicate with a central server, the central server is designed to transmit current software SW* with a version identifier Vers(SW*) assigned thereto to the software managing device, and the software managing device updates/replaces the software SWCPM with the version identifier Vers(SWCPM) assigned thereto (NORDBRUCH, ¶ 0111-0121).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OUTWATER as applied to claims 1, 2, and 8-11 above, and further in view of BOOTH (US 2019/0176637).
 	Regarding claim 7, OUTWATER discloses the vehicle module CPM as applied to claim 1 but fails to disclose the software managing device is designed to prevent a driving operation of a vehicle in which the vehicle module CPM is installed during communication between the CPM communication device and a base module GPM, the communication related to transmission of the software SWCPM to the base module GPM. However, preventing vehicle movement while in use is a known expedient in the art. For example, BOOTH discloses the software managing device is designed to prevent a driving operation of a vehicle, e.g., when the vehicle is being charged (¶ 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include preventing a driving operation of a vehicle in which the vehicle module CPM is installed in order to ensure the successful operation of the vehicle module CPM.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 13, 2022

/EDWARD TSO/Primary Examiner, Art Unit 2859